Citation Nr: 9917711	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for asthma, ulcers, 
anxiety, solar keratoses claimed as skin cancer, tooth 
disintegration, hair loss, sternum and rib separation, 
bruising of the skin and hypertension, claimed due to 
exposure to ionizing radiation 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
June 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied the issues listed on the title page of this decision.  

The Board in April 1997 remanded the claim for additional 
development of the evidence.  The RO accomplished only a 
portion of the development directed by the Board; thus, the 
matter must again be remanded.  

As noted in April 1997, in addition to the issues now before 
the Board, the appellant claims service connection for 
posterior subcapsular cataracts as secondary to exposure to 
ionizing radiation.  The RO had deferred that issue for 
further development and, in the April 1997 remand, the Board 
referred it back to the RO for appropriate action.  It 
appears that certain development was attempted, but the RO 
has not yet adjudicated the claim.  The claim is, therefore, 
again referred to the RO for adjudication.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

In December 1996, the appellant and his spouse testified at a 
hearing before a Member of the Board.  A Member who conducts 
the hearing must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c).  By May 1999 letter, the 
Board informed the appellant that the Member who presided at 
the hearing was no longer employed by the Board and that he 
had a right to another hearing before another Member of the 
Board.  The appellant responded the same month that he did 
not want an additional hearing.  

REMAND

In the April 1997 remand, the Board directed the RO to 
conduct additional evidentiary development and then 
readjudicate the claim, even if additional evidence was not 
received.  The appellant is entitled to compliance with 
directives contained within a Board remand.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  The claim has not been 
readjudicated, and thus the claim will again be remanded for 
compliance with that directive.  

In September 1992, G. Douglas Johnston, M.D., stated that the 
appellant's solar keratoses (pre-cancerous) of the forehead 
and scalp, excessive tooth loss with bone loss, and fragile 
skin with excessive bruising had a probable relationship to 
radiation exposure.  At a minimum, this statement constitutes 
competent medical evidence linking these claimed disorders to 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (a 
well-grounded service connection claim requires competent 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of disease or injury in 
service, and competent medical evidence linking in-service 
injury or disease and current disability).  In order to 
assess with more certainty the relationship between these 
disorders and service, the RO should on remand afford the 
appellant appropriate VA examination.  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for appropriate VA examination(s) to 
determine the nature and etiology of his 
claimed solar keratoses (pre-cancerous) 
of the forehead and scalp, excessive 
tooth loss with bone loss, and fragile 
skin with excessive bruising.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner(s) 
for review in conjunction with the 
examination(s).  All necessary tests and 
studies should be conducted.  The 
report(s) of examination should contain 
an account of all manifestations of the 
disorders found to be present.  The 
examiner(s) should specifically comment 
on whether any manifestations noted are 
the result of exposure to ionizing 
radiation the appellant experienced 
during in-service nuclear testing in the 
1950s.  

2.  After the foregoing has been 
accomplished to the extent possible, and 
regardless of whether or not any 
additional evidence is received, the RO 
should readjudicate the issues of service 
connection for asthma, ulcers, anxiety, 
hair loss, sternum and rib separation, 
solar keratoses claimed as skin cancer, 
tooth disintegration, bruising of the 
skin and hypertension, as secondary to 
exposure to ionizing radiation, with an 
initial determination as to whether each 
claim is well grounded.  Any claim found 
to be well grounded should be developed 
in accordance with the provisions of 
38 C.F.R. § 3.311(b).  


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


